772 N.W.2d 781 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Shaun David BARBARICH, Defendant-Appellee.
Docket No. 139060. COA No. 290772.
Supreme Court of Michigan.
October 2, 2009.

Order
On order of the Court, the application for leave to appeal the June 3, 2009 order of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether the State Police trooper who effectuated the traffic stop had sufficient, reliable information based on an anonymous citizen tip to form a particularized suspicion that the defendant had been or was about to be engaged in criminal wrongdoing, People v. Shabaz, 424 Mich. 42, 59, 378 N.W.2d 451 (1985); or whether the citizen's tip constituted "a complaint by someone who witnessed [a] person violating [the Vehicle Code] or a local ordinance substantially corresponding to [the Vehicle Code], which violation is a civil infraction" for purposes of MCL 257.742(3) and, if so, whether the trooper thus had the authority to stop the defendant's car. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.